ORDER OF REMAND
Musgrave, Judge:
Upon reading and filing defendant’s consent motion for remand and all other papers and proceedings, it is hereby
Ordered that defendant’s consent motion for remand be, and it is hereby granted, and it is further
Ordered that this action be, and it is hereby, remanded to the Department of Labor so that it may conduct an additional investigation regarding plaintiffs’ application for certification for trade adjustment assistance under 19 U.S.C. § 2271 et seq., and it is further
Ordered that:
1. Within 60 days after entry of this order, the Department of Labor will make its remand determination, and, if negative, prepare a supplemental administrative record, and forward the supplemental record to this Court;
2. Within 25 days of the date that Labor has filed the supplemental administrative record with this Court, plaintiffs will advise the Court whether they are satisfied or dissatisfied with the Labor Department’s determination upon remand, indicating the areas of dissatisfaction, if any; and
3. Upon receipt of notification of any dissatisfaction with Labor Department’s determination upon remand, the Court will provide for an appropriate briefing schedule.